                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          EUREKA DIVISION

                                   7

                                   8     WILLIE M. FLANIGAN,                               Case No. 16-cv-00066-WHA (RMI)
                                   9                    Plaintiff,
                                                                                           WRIT OF HABEAS CORPUS AD
                                  10             v.                                        TESTIFICANDUM
                                  11     SAN FRANCISCO POLICE
                                         DEPARTMENT, et al.,
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14
                                              It is hereby ordered that the Clerk of the Court issue a Writ of Habeas Corpus Ad
                                  15
                                       Testificandum for the person of Willie M. Flanigan a/k/a Maurquise Johnson, SFNO 442224,
                                  16
                                       presently in custody at San Francisco County Jail 4, as the presence of said witness will be
                                  17
                                       necessary at proceedings in the above-entitled cause and thereafter as may be required.
                                  18
                                  19
                                       Dated: July 29, 2019                         _____________________________
                                  20                                                      ROBERT M. ILLMAN
                                                                                          United States Magistrate Judge
                                  21
                                       TO: Warden, San Francisco County Jail 4
                                  22
                                       GREETINGS
                                  23
                                              WE COMMAND that you have and produce the body of Willie M. Flanigan a/k/a
                                  24
                                       Maurquise Johnson, SFNO 442224, in your custody in the hereinabove-mentioned institution,
                                  25
                                       before the United States District Court in Courtroom D of the Federal Courthouse at 450 Golden
                                  26
                                       Gate Avenue in San Francisco at 9:30 a.m. on August 20, 2019, in order that said prisoner may
                                  27
                                       then and there participate in the SETTLEMENT CONFERENCE in the matter of Flanigan v. San
                                  28
                                   1   Francisco Police Department, et al., and at the termination of said hearing return him forthwith to

                                   2   said hereinabove-mentioned institution, or abide by such order of the above-entitled Court as shall

                                   3   thereafter be made concerning the custody of said prisoner, and further to produce said prisoner at

                                   4   all times necessary until the termination of the proceedings for which his testimony is required in

                                   5   this Court;

                                   6          Witness the Honorable Robert M. Illman, Magistrate Judge of the United States District

                                   7   Court for the Northern District of California.

                                   8
                                       Dated: July 29, 2019                                 SUSAN Y. SOONG, CLERK,
                                   9                                                        UNITED STATES DISTRICT COURT
                                  10                                                                      ES DISTRICT
                                                                                            By: Joshua AT             C
                                                                                                     T S. Brown




                                                                                                                                          O
                                                                                            Administrative Law Clerk




                                                                                                   S
                                  11




                                                                                                                                           U
                                                                                                  ED




                                                                                                                                            RT
                                                                                                                VED
                                  12
                                                                                              UNIT         APPRO
Northern District of California
 United States District Court




                                  13




                                                                                                                                               R NIA
                                  14   Dated: July 29, 2019
                                                                                                                                   . Illman
                                                                                              NO



                                                                                                                        ober t M




                                                                                                                                              FO
                                  15                                                                       J u d ge R
                                                                                               RT




                                                                                                                                              LI
                                  16                                                                   E
                                                                                                  H




                                                                                                                                          A
                                                                                                     R N M. ILLMAN C
                                                                                                    ROBERT                   F
                                                                                                                           OJudge
                                  17                                                                United D
                                                                                                           States RIC  T
                                                                                                             I S TMagistrate
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
